Per Curiam.  Appellant Aaron Michael Hodge moves the court for leave not to abstract an audiotape and videotape exhibit. Rule 4-2(a)(6) of the Supreme Court Rules provides that exhibits need not be abstracted where it is impractical to do so and where this court waives the requirement on motion.  With respect to abstracting the audiotape, Hodge maintains its quality is poor. Despite the questionable quality, what can be abstracted of the audiotape should be abstracted, assuming the tape was played to the jury and the statement is a point on appeal. Only if the statement is completely incomprehensible should abstracting be deferred.  With respect to the videotape, a description of what is on the videotape and how it is irrelevant, unconstitutional, and prejudicial must be included in the abstract. We recently have stated that the failure to abstract the prejudicial parts of a videotape precludes our consideration of the videotape on appeal. Evans v. State, 326 Ark. 279, 931 S.W.2d 136 (1996); Donihoo v. State, 325 Ark. 483, 931 S.W.2d 69 (1996). Denied.